


Exhibit 10.2


 

AMENDMENT

TO

ASSET PURCHASE AGREEMENT

 

This Amendment, dated as of March 15, 2009 (this "Amendment"), to the Asset
Purchase Agreement dated as of February 28, 2009 (the "Asset Purchase
Agreement"), is entered into by and among Lenox Group Inc., a Delaware
corporation (“LGI”), Lenox, Incorporated, a New Jersey corporation (“LI”), Lenox
Worldwide, LLC, a Delaware limited liability company (“LW”), Lenox Retail, Inc.,
a Minnesota corporation (“LRI”), Lenox Sales, Inc., a Minnesota corporation
(“LSI”), FL 56 Intermediate, Corp., a Delaware corporation (“FL”), D 56, Inc., a
Minnesota corporation (“D56” and collectively with LGI, LI, LW, LRI, LSI and FL,
the “Sellers”), and LDG-Delaware Opco, Inc., a Delaware corporation (the
“Purchaser”). Capitalized terms used in this Amendment and not otherwise defined
herein shall have the meanings ascribed to such terms in the Asset Purchase
Agreement.

 

RECITALS

 

WHEREAS, the Sellers and Purchaser desire to extend the period of time in which
Contracts may be added to the Assigned Contracts List and the period of time in
which a determination may be made by Purchaser to exclude certain Contracts from
the Transactions and the Assigned Contracts List.

 

NOW, THEREFORE, in consideration of the promises and the representations,
warranties, agreements and covenants hereinafter set forth, and intending to be
legally bound, the parties hereto hereby agree as follows:

 

1.

Amendments.

 

          (a) Section 5.01(a) is hereby amended and restated in its entirety as
follows: “No later than one (1) day prior to the Closing Date, the Purchaser
shall deliver to Sellers a list of the Contracts that the Purchaser proposes to
be the Assigned Contracts pursuant to this Agreement (the “Assigned Contracts
List”). Subject to the second sentence of Section 5.01(d), at any time and from
time to time before the Closing Date (or in the case of (x) any lease pursuant
to which the Leased Real Property is leased by a Seller, at any time and from
time to time on or before 90 days after the Closing Date (the period of time
from the Closing Date until the earlier of (i) the date that is 90 days after
the Closing Date and (ii) the date that Purchaser, by written notice to LGI,
elects to exclude such lease from the Transactions, the “Lease Retention
Period”) or (y) any Contract set forth on Annex I hereto (each, a “Specified
Contract”), at any time and from time to time on or before 60 days after the
Closing Date (the period of time from the Closing Date until the earlier of (I)
the date that is 60 days after the Closing Date and (II) the date that
Purchaser, by written notice to LGI, elects to exclude such Specified Contract
from the Transactions, the “Specified Contract Retention Period”)), the
Purchaser may, by written notice to LGI, elect to exclude from the Transactions
and the Assigned Contracts List (i) any one or more of the Contracts that would
otherwise be Purchased Assets (including any lease pursuant to which the Leased
Real Property is leased by a Seller) and (ii) any or more of the Permits and
Licenses. Any Contract or Permit and License designated in such a notice
pursuant to the preceding

 


--------------------------------------------------------------------------------


sentence or designated as an Excluded Contract pursuant to the second sentence
of Section 5.01(d) (each such designated Contract or Permit and License, an
“Excluded Contract”, and all such designated Contracts and Permits and Licenses
collectively, the “Excluded Contracts”) shall no longer be an Assigned Contract
or a Permit and License to be assigned to the Purchaser hereunder. There shall
be no adjustment to the Purchase Price as a result of the Purchaser’s election
to exclude any one or more of the Contracts or Permits and Licenses from the
Transactions pursuant to this Section 5.01(a) except that the Purchaser shall
not be required to make any payments for Determined Cure Costs or any other
amounts for any such Excluded Contracts, provided that, with respect to (x) any
lease pursuant to which the Leased Real Property is leased by a Seller that
would otherwise be a Purchased Asset and that Purchaser has not elected to
exclude prior to the Closing, such lease shall be treated as a Consent Pending
Contract under Section 2.12(b) and Purchaser shall compensate the Sellers with
respect thereto in accordance with such Section except that the Contract
Retention Period shall be deemed to be the Lease Retention Period for these
purposes, and (y) any Specified Contract that would otherwise be a Purchased
Asset and that Purchaser has not elected to exclude prior to the Closing, such
Specified Contract shall be treated as a Consent Pending Contract under Section
2.12(b) and Purchaser shall compensate the Sellers with respect thereto in
accordance with such Section except that the Contract Retention Period shall be
deemed to be the Specified Contract Retention Period for these purposes.”

 

2.

Miscellaneous.

 

          (a) Modification. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Asset Purchase Agreement, but except as expressly modified and superseded by
this Amendment, the terms and provisions of the Asset Purchase Agreement shall
remain in full force and effect, all parties hereto hereby agreeing that the
Asset Purchase Agreement shall continue to be outstanding, validly existing and
enforceable in accordance with its terms.

 

          (b) Counterparts. This Amendment may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement.

 

          (c) Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors
(including any trustee, receiver, receiver-manager, interim receiver or monitor
or similar officer appointed in respect of the Sellers in the Chapter 11 Cases)
and permitted assigns, but shall not be assignable or delegable by the Sellers
or Purchaser without the prior written consent of the other party and by Order
of the Bankruptcy Court. Notwithstanding the foregoing, (i) prior to the
Closing, Purchaser shall have the right to assign its rights and/or delegate its
obligations hereunder to any Affiliate that is directly or indirectly wholly
owned by Purchaser and (ii) after the Closing, Purchaser (or its permitted
assignee) shall have the right to assign its rights and/or delegate its
obligations hereunder (A) to any Affiliates, (B) to any financing sources for
collateral purposes or (C) to any subsequent purchaser of all or substantially
all of the stock or assets of Purchaser or the Business; provided, however, that
in each case Purchaser shall remain liable for the obligations

 


--------------------------------------------------------------------------------


of any assignee to whom Purchaser assign its rights and/or obligations pursuant
to this Section 2(c) except in the case of Section 2(c)(ii)(C) where the
subsequent purchaser shall assume any such rights and/or obligations.

 

          (d) Severability. If any term or other provision of this Amendment is
invalid, illegal or incapable of being enforced by any Law or public policy, all
other terms and provisions of this Amendment shall nevertheless remain in full
force and effect for so long as the economic or legal substance of the
Transactions is not affected in any manner materially adverse to any party
hereto. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Amendment so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
Transactions are consummated as originally contemplated to the greatest extent
possible.

 

          (e) This Amendment shall be governed by, and construed in accordance
with, the Laws of the State of New York and, to the extent applicable, the
Bankruptcy Code. The parties hereto agree that the Bankruptcy Court shall be the
exclusive forum for enforcement of this Amendment or the Transactions and (only
for the limited purpose of such enforcement) submit to the jurisdiction thereof;
provided that if the Bankruptcy Court determines that it does not have subject
matter jurisdiction over any action or proceeding arising out of or relating to
this Amendment, then each party: (a) agrees that all such actions or proceedings
shall be heard and determined in a New York federal court sitting in The City of
New York; (b) irrevocably submits to the jurisdiction of such court in any such
action or proceeding; (c) consents that any such action or proceeding may be
brought in such courts and waives any objection that such party may now or
hereafter have to the venue or jurisdiction or that such action or proceeding
was brought in an inconvenient court; and (d) agrees that service of process in
any such action or proceeding may be effected by providing a copy thereof by any
of the methods of delivery permitted by Section 11.02 of the Asset Purchase
Agreement to such party at its address as provided in Section 11.02 of the Asset
Purchase Agreement (provided that nothing herein shall affect the right to
effect service of process in any other manner permitted by Law).

 

          (f)        Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS AMENDMENT OR THE TRANSACTIONS. EACH OF
THE PARTIES HERETO HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS
AMENDMENT AND THE TRANSACTIONS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 2(f).

[Remainder of page intentionally left blank]

 






--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Sellers and the Purchaser have caused this Amendment to
be executed as of the date first written above by their respective officers
thereunto duly authorized.

 

 

LENOX GROUP INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

LENOX, INCORPORATED

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

LENOX WORLDWIDE, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

LENOX RETAIL, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

LENOX SALES, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------


 

FL 56 INTERMEDIATE, CORP.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

D 56, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

LDG-DELAWARE OPCO, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:








--------------------------------------------------------------------------------


ANNEX I

SPECIFIED CONTRACTS

 

Chuck Fischer
2715 N. Ocean Blvd #9E
Fort Lauderdale, FL 33308

2002

Work-for-hire

$0

Macquarie Equipment Finance
GPO Drawer 67-865
Detroit, MI

10/19/2005

Computer hardware lease agreement

$0

Vovici Corporation
 
Voice Corporation
45365 Vintage Park Plaza
Suite 250
Dulles, VA 20166

11/5/08

Hosting Service for consumer website survey information

$0

Resolute Management, Inc.
United Plaza
30 S. 17th Street-Suite 700
Philadelphia, PA 19103
Attention: Alexandra S. Zajac

11/18/2003

Indemnification Agreement

$0

Nationwide Indemnity Company
1431 Opus Place, Suite 100
Downers Grove, IL 60515-1169
Attention: Anita Smith

5/5/1994

Indemnification Agreement

$0

Resolute Management, Inc.
United Plaza
30 S. 17th Street-Suite 700
Philadelphia, PA 19103
Attention: Alexandra S. Zajac

6/24/1994

Indemnification Agreement

$0

Nationwide Indemnity Company
1431 Opus Place, Suite 100
Downers Grove, IL 60515-1169
Attention: Anita Smith

11/18/1994

Indemnification Agreement

$0

Resolute Management, Inc.
United Plaza
30 S. 17th Street-Suite 700
Philadelphia, PA 19103
Attention: Alexandra S. Zajac

9/29/1992

Indemnification Agreement

$0

Nationwide Indemnity Company
1431 Opus Place, Suite 100
Downers Grove, IL 60515-1169
Attention: Anita Smith

11/20/1992

Indemnification Agreement

$0

Value Source

 

Sources glass in China

$1,999

J.D. Edwards & Company
One Technology Way
Denver, Colorado 80237

1/12/99

Software License, Services and Maintenance Agreement

$0


--------------------------------------------------------------------------------


Metro Sales
1620 East 78th St.
Richfield, MN 55423

1/25/08

Copier lease

$3,051

China International Intellectech (Shanghai) Corporation

 

Employment Services Contract re: Chinese employees

$0

DeLage Landen
P.O. Box 41601
Philadelphia, PA 19101-1601

1/25/08

Copier lease (Petaluma)

$0

Elbo Marketing and Sales Inc.
128 Windgate Drive
Chester Springs, PA 19425

11/1/07

Commission

$0

Elbo Marketing and Sales Inc.
128 Windgate Drive
Chester Springs, PA 19425

4/1/08

Commission

$0

Peggy Riel

 

Work-for-hire

$0

Deloitte & Touche LLP
1700 Market Street
Philadelphia, PA 19103-3984
Attention: R. Kurt Williams

04/04/2008

Services for 2008 financial audit

$0

Cimquest
1545 Route 206, 2nd Floor
Bedminster, NJ 07921
Attn: Cheryl Short

9/2/08

Maintenance for 3D printer

$0

Valasis Sales and Marketing Services
19975 Victor Parkway
Livonia, MI 48152
Jeannie Coppola

2/20/07

Production

$0

News America
1185 Avenue of the Americas
New York, NY 10036
Judy Dresner

2/23/2007

Advertising

$0

Pitney Bowes Inc.
2225 American Drive
Neenah, WI 54956

Unknown

Lease – Hagerstown, MD
Equipment
Account #
4309705
Schedule 002

$514.86

Pitney Bowes Inc.
2225 American Drive
Neenah, WI 54956

Unknown

Lease – Bristol, PA Equipment
Account #
0215848
Schedule 005

$0.00

 


--------------------------------------------------------------------------------


Pitney Bowes Inc.
2225 American Drive
Neenah, WI 54956

Unknown

Lease – NJ
Equipment
Account #
1945402
Schedule 003

$0.00

Pitney Bowes Inc.
2225 American Drive
Neenah, WI 54956

Unknown

Lease – Langhorne, PA
Equipment
Account #
1913-0329-86-5
Postal Security Device

$0.00

The Lamar Companies
437 Fifth Avenue
New York, NY 10016

1/1/09

Billboard advertising services (Cranbury)
NJ Tpke. 8A

$0.00

Fennelly Associates, Inc.
Ibis Plaza
3525 Quakerbridge Plaza
Hamilton, NJ 08619

12/15/08

Real Estate Consulting

$0.00








--------------------------------------------------------------------------------